Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant art of record of “Supporting Spectators in Online Multiplayer Games,” US 2016/0361658 A1 to Osman, and “Snapshot Interpolation alone or in combination fail to anticipate or render obvious the ordered combination of claim elements specifically comprising:
Re claim 1, “buffering respective ones of the plurality of downlink spectator update frames corresponding to respective ones of the participants in the multiplayer game session in respective separate buffers associated with the corresponding participants, wherein a depth of each buffer is determined by a longest latency of respective latencies associated with transmission of the uplink participant update frames to the server device from the corresponding participant client devices”
Re claim 8, “wherein a first periodicity of the uplink participant update frames sent to the server is different from a second periodicity of the downlink spectator update frames and the buffering system buffers respective ones of the downlink spectator update frames corresponding to respective ones of the participants in the multiplayer game session in respective separate buffers associated with the corresponding participants, wherein a depth of each buffer is determined by a longest latency of respective latencies associated with transmission of the uplink participant update frames to the server device from the corresponding participant client devices”
Re claim 15, “buffer the plurality of downlink spectator update frames received from the server device corresponding to respective ones of the participants in the multiplayer game session in respective separate buffers associated with the corresponding participants, wherein a depth of each buffer is determined by a longest latency of respective latencies associated with transmission of the uplink participant update frames to the server device from the corresponding participant client devices”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715